UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 96-1749



MARY E. BROWN,

                                             Plaintiff - Appellant,

         versus

ANNAPOLIS LIFE CARE, INCORPORATED, d/b/a
Ginger Cove; LIFE CARE SERVICES CORPORATION,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
95-3056-S)


Submitted:   December 26, 1996           Decided:   January 13, 1997


Before HALL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Mary E. Brown, Appellant Pro Se. Richard Thomas Sampson, SEMMES,
BOWEN & SEMMES, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mary E. Brown appeals the district court's order granting

summary judgment to Defendants in this action under Title VII of

the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e-2, 2000e-3 (1994).

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we affirm on the reasoning
of the district court. Brown v. Annapolis Life Care, Inc., No. CA-
95-3056-S (D. Md. May 7, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2